i          i          i                                                                 i   i      i




                                        MEMORANDUM OPINION

                                                 No. 04-10-00026-CR

                                                     Dario ARIAS,
                                                       Appellant

                                                             v.

                                                 The STATE of Texas,
                                                       Appellee

                          From the 186th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2008-CR-0652
                                    Honorable Pat Priest, Judge Presiding1

PER CURIAM

Sitting:              Catherine Stone, Chief Justice
                      Karen Angelini, Justice
                      Marialyn Barnard, Justice

Delivered and Filed: February 24, 2010

DISMISSED

           Appellant Dario Arias pleaded nolo contendere to the offense of indecency with a child by

contact pursuant to a plea bargain agreement. As part of his plea-bargain, appellant signed a separate

“Waiver of Appeal.” The trial court imposed sentence and signed a certificate stating that this “is

a plea-bargain case, and the defendant has NO right of appeal” and “the defendant has waived the



           1
               … The Honorable Pat Priest, sitting by assignment.
                                                                                       04-10-00026-CR



right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Appellant timely filed a notice of appeal. The

clerk’s record, which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2)

certification, has been filed. See TEX . R. APP . P. 25.2(d). This court must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id.

        The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed a written

response, stating she has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree appellant does not have a right to appeal. See Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record

to determine whether trial court’s certification is accurate). We therefore dismiss this appeal. TEX .

R. APP . P. 25.2(d).


                                                       PER CURIAM

Do Not Publish




                                                 -2-